Case 3:18-cv-00700-RGJ-RSE Document 1-1 Filed 10/24/18 Page 1 of 5 PagelD #: 4

Exhibit A
State Court Filings
Case 3:18-cv-00700-RGJ-RSE Document 1-1 Filed 10/24/18 Page 2 of 5 PagelD #5

agcr0x969

JEFFERSON CIRCUIT COURT

NO.

DIVISION . .
SHERRY FLEACE | ) PLAINTIFF

)
v. )

COMPLAINT
)
)

CIGNA GROUP INSURANCE ) DEFENDANT
aka, LIFE INSURANCE COMPANY OF NORTH )
AMERICA )
PO BOX 22325 )
PITTSBURGH PA 15222-0325 )

yn

) FLED W CLERKS OFFICE
SERVE: . ) DAVID L. NICHOLSON. Clea
SECRETARY OF STATE ) JUL 19 ang
700 CAPITOL AVE ) ay
SUITE 152 ) ee ia oe
STATE CAPITOL ) ve DEPUTY CLERIC :
FRANKFORT KY 40601 )

)

sek ak fe ok she ea

Comes the Plaintiff, SHERRY FLEACE, by counsel, and for her cause of action against

Defendant states as follows:
PARTIES AND VENUE:

1. Plaintiff is a resident of Louisville, Jefferson County, Kentucky.

1. Defendant, Cigna Group Insurance Company (hereinafter "carrier" or "Defendant" or "Cigna”)
also sometimes known as “Life Insurance Company of North America” is a corporation doing
business in the Commonwealth of Kentucky.

2. This is an action brought by a participant to recover long term disability benefits ("LTD") due to
her under the terms of an insurance plan is a simple contract. The contract is part of an
employment benefit, however if, after discovery is tendered it appears employer i isa

government agency this action is therefor is governed by §502(e) of the Employment
Case 3:18-cv-00700-RGJ-RSE Document 1-1 Filed 10/24/18 Page 3 of 5 PagelD #: 6

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132(€), which is more
specifically, a contract for disability wage replacement insurance benefits.

3, This Court has concurrent jurisdiction with the Federal District Court.

. FACTS

4. Plaintiff was a full-time employee of Home of the Innocents (“employer”) for a sufficient time
period so as to be eligible for coverage under the terms of an insurance contract incident
#3378502, policy #FLK-0980161

5. Asa full time employee, Plaintiff was eligible for, and was participating in the short and long-
term disability plan (“plan”) offered by employer.

6. Atall times relevant to this Complaint, the Plan was administered by Cigna and at all relevant
times Cigna remained the so called "plan administrator". |

7. By virtue of Plaintiff’s medical impairments, and according to medical personnel, it is apparent
that Plaintiff is permanently and totally disabled. -

8. Plaintiff applied for and was granted Short Term Disability coverage, she was then granted LTD
benefits and, upon information and belief, was paid for a very short period.

9. For reasons that are medically and contractually mysterious Cigna decided to review the file.
The re-review resulted in a denial.

10. Plaintiff has exhausted all administrative remedies.

11. Cigna’s in house medical review performed by the Defendant's "hired medical reviewer(s)",
practitioner(s) of unknown qualifications, erroneously concluded that the Plaintiff was able to
perform an occupation. The Defendant Cigna fails to offer a rational basis as to why it does not
concur with a diagnosis of disability consistent with Plaintiff's treating physicians who opine
Plaintiff cannot return to work due to sever osteoarthritis requiring her to ambulate with a cane
and L-spine disc disease. By relying only on its reviewing physicians, who, incidently, opine
she can both stand and climb stairs 1/3" of the day each, Cigna has violated its fiduciary duty to

" Plaintiff and the ERISA statue. Kalish v. Liberty Mutual, 419 F.3d 501 (6 Cir. 2005).

12. Cigna’s in-house reviewing staff erroneously concluded that the Plaintiff was capable of
returning to work and to work: full time, as she did before the onset of her disability. Cigna
refused to consider all of the Plaintiff’s medical ailments and combined effect on her to
terminate benefits. Said action is in violation of Sixth Circuit jurisprudence.

13. Cigna’s refusal to consider Plaintiff's combination of medical impairments, and the effect each
Case 3:18-cv-00700-RGJ-RSE Document 1-1 Filed 10/24/18 Page 4 of 5 PagelD #: 7

has on the other, is error. The Claimant is entitled to have the combination of all impairments
considered under the Plan. The Defendant so callously ignored substantive medical proof that it
cannot now enjoy the, so-called, arbitrary and capricious standard of review despite plan
language to the contrary, and the medical history should be reviewed de novo.

14. Cigna is legally unable to cancel Plaintiff’s benefits based on even its own medical and
vocational findings.

15. Any physician who has personally treated the Plaintiff has never questioned the permanency
and totality of Plaintiff's disability.

16. Defendant Cigna’s conclusions that Plaintiff is not totally disabled was arbitrary and
capricious, based on faulty data, flies in the face of the longitudinal medical evidence from the
treating sources, and was executed in violation of relevant provisions of the plan. |

17. At all relevant times Cigna was acting under a conflict of interest as it was the entity which
determined if the Plaintiff was disabled and the entity which is responsible for payment of LTD
wage replacement benefits.

18. In accordance with the terms of the plan, the Plaintiff did apply for Social Security Disability
benefits (‘SSDI’) from the Social Security Administration (“SSA”).

19, Defendant cannot ignore the finding of SSA without adequate explanation in its decision even if
such decision falls outside the administrative review. Whitaker v. Hartford Life and Accident
Co. 404 F.3d 947 (6" Cir. 2005).

COUNT 1
BREACH OF ERISA STATUTE

20. Pursuant to the ERISA statute Plaintiff is entitled to long-term disability benefits under the Plan.

21. Alternatively, Defendant has wrongfully denied Plaintiff LTD benefits and has breached the
terms of the Plan under the dictates of the simple contract.

22. Defendant's decision to deny Plaintiffs benefits and their claim handling have been arbitrary and
capricious and is not supported by substantial evidence, and is tantamount to a breach of

contract, violating Plaintiff’s expectations pursuant to the terms of the contract of insurance.

WHEREFORE the Plaintiff prays as follows:
Case 3:18-cv-00700-RGJ-RSE Document 1-1 Filed 10/24/18 Page 5 of 5 PagelD #: 8

1. For payment of disability benefits due to her, calculated from the date benefits were ceased until
the present, with interest to the extent permitted by law,

1. Foran Order compelling Defendant to continue all disability benefits from the present forward
in time until such time as the terms of Defendant's contract of insurance permits a
reinvestigation of Plaintiff’s continued medical eligibility under the Plan;

2. For attorney’s fees and expenses that Plaintiff has incurred for enforcing her ERISA contractual
rights as well as any other rights;

3. For any and all equitable relief Plaintiff is entitled to under common law contract theory, tort, or
under ERISA, including Defendants’ assistance in remedying any damage their termination of
benefits has caused respecting Plaintiffs credit history,

4, For her costs expended herein;

5. For any and all relief to which Plaintiff may be entitled under any legal ‘claim, whether it be
pursuant to a contract claim, state based statutory claims, federal ERISA based claims, or other

claims that may arise once discovery is complete.

Respectfully submitted,
oe at
ih

SOBERTS FLORIO-
1500 Story Ave
Louisville, KY 40206
Co-Counsel for Plaintiff
502-587-0228

  
